OPINION — AG — ** TEACHERS — DAY LEAVE — PERSONAL BUSINESS LEAVE ** (1) A LOCAL SCHOOL BOARD WHICH HAS NO RULES OR REGULATIONS DEFINING THE TYPES OF LEAVE FOR WHICH IT WILL DEDUCT A DAY'S WAGES FROM A TEACHER'S SALARY, WHEN THE TEACHER IS TAKING PERSONAL BUSINESS LEAVE PURSUANT TO 70 O.S. 6-104 [70-6-104](A) MAY NOT DEDUCT A DAY WAGES FROM THE TEACHERS' SALARY SINCE 70 O.S. 6-104 [70-6-104](A) SPECIFICALLY PROVIDES THAT ONLY THE AMOUNT NECESSARY TO PAY A SUBSTITUTE TEACHER MAY BE DEDUCTED FROM THE ABSENT TEACHER'S SALARY. (2) A LOCAL SCHOOL BOARD MAY USE ITS AUTHORITY UNDER 70 O.S. 5-117 [70-5-117](A)(17) TO ENACT RULES AND REGULATIONS DEFINING THE TYPES OF ACTIVITIES CONSTITUTING LEAVE FOR WHICH IT WILL DEDUCT A DAY'S WAGES WHEN A TEACHER IS ABSENT FROM EMPLOYMENT. IT MAY NOT, HOWEVER, APPLY THE RULES AND REGULATIONS TO TEACHERS WHO HAVE TAKEN LEAVE OF ABSENCE TO ENGAGE IN ONE OF THE DEFINED ACTIVITIES PRIOR TO THE ENACTMENT OF SUCH RULES AND REGULATIONS SINCE GENERALLY RULES AND REGULATIONS RE TO BE A PROSPECTIVE APPLICATION ONLY. (3) A DISTRICT SUPERINTENDENT MAY `NOT' DECIDE HOW AND IN WHAT AMOUNTS A TEACHER WILL BE PAID, SINCE THE AUTHORITY TO FIX THE DUTIES AND COMPENSATION OF TEACHERS IS VESTED SOLELY WITHIN THE LOCAL BOARD OF EDUCATION PURSUANT TO 70 O.S. 5-117 [70-5-117](A)(15) (4) WHETHER A TEACHER MAY TAKE A DAY OF PERSONAL BUSINESS LEAVE PURSUANT TO 70 O.S. 6-104 [70-6-104](A) IN ORDER TO ENGAGE IN THE PRACTICE OF LAW IS A QUESTION THAT MUST BE DETERMINED BY THE LOCAL BOARD OF EDUCATION PURSUANT TO ITS RULES AND REGULATIONS GOVERNING PERSONNEL POLICY, THE USE OF PERSONAL BUSINESS LEAVE, AND LEAVES OF ABSENCE WITHOUT PAY. (5) WHETHER A DAY WHEN A TEACHER TAKES A LEAVE OF ABSENCE AND EITHER PAYS THE SUBSTITUTE TEACHER OR HAS THE AMOUNT REQUIRED TO PAY THE SUBSTITUTE TEACHER DEDUCTED FROM HIS SALARY IS PERSONAL BUSINESS LEAVE WITHIN MEANING OF 70 O.S. 6-104 [70-6-104](A) OR A LEAVE OF ABSENCE WITHOUT PAY PURSUANT TO 70 O.S. 5-117 [70-5-117](A)(17), MUST BE DETERMINED BY THE LOCAL SCHOOL BOARD PURSUANT TO ITS RULES AND REGULATIONS GOVERNING PERSONNEL POLICY, PERSONAL BUSINESS LEAVE, AND LEAVES OF ABSENCE WITHOUT PAY. CITE: 70 O.S. 509.1 [70-509.1], 70 O.S. 1-116 [70-1-116](2) (STEVEN A. LAMIRAND)